On Second Motion for Rehearing.
McGILL, Justice.
The statement in our original opinion that: “They have likewise expended about six thousand dollars in erecting improvements on the property,” is withdrawn. A careful reading of the statement of facts reveals that this statement, which referred to improvements made on the property in question by Rudes and Sauter, does not find support in the evidence. It was inadvertently made. We adhere to the statement in our opinion on the first motion for rehearing to effect that: “Finding No. 7 of the trial court is as follows: T find that defendants paid for improvements on the property in question to date, aggregating under the undisputed testimony $6500.00/ ” is without support in the evidence.
The second motion for rehearing is overruled.